            Case 5:18-cr-00258-EJD Document 561-1 Filed 11/20/20 Page 1 of 2




 1 JOHN D. CLINE (CA State Bar No. 237759)
   50 California Street, Suite 1500
 2 San Francisco, CA 94111
   Telephone: (415) 662-2260 │Facsimile: (415) 662-2263
 3 Email: cline@johndclinelaw.com

 4 KEVIN M. DOWNEY (Admitted Pro Hac Vice)
   LANCE A. WADE (Admitted Pro Hac Vice)
 5 AMY MASON SAHARIA (Admitted Pro Hac Vice)
   KATHERINE TREFZ (CA State Bar No. 262770)
 6 WILLIAMS & CONNOLLY LLP
   725 Twelfth Street, NW
 7 Washington, DC 20005
   Telephone: (202) 434-5000 │Facsimile: (202) 434-5029
 8 Email: KDowney@wc.com; LWade@wc.com; ASaharia@wc.com; KTrefz@wc.com

 9 Attorneys for Defendant ELIZABETH A. HOLMES
10

11                               UNITED STATES DISTRICT COURT

12                             NORTHERN DISTRICT OF CALIFORNIA

13                                       SAN JOSE DIVISION

14
     UNITED STATES OF AMERICA,                 )   Case No. CR-18-00258-EJD
15                                             )
            Plaintiff,                         )   [PROPOSED] ORDER GRANTING MS.
16                                             )   HOLMES’ MOTION TO EXCLUDE EXPERT
       v.                                      )   OPINION TESTIMONY OF
17                                             )   FACT/PERCIPIENT WITNESSES UNDER
     ELIZABETH HOLMES and                      )   RULES 401-403 AND 702
18   RAMESH “SUNNY” BALWANI,                   )
                                               )
19          Defendants.                        )   Hon. Edward J. Davila
                                               )
20                                             )
                                               )
21                                             )

22

23

24

25

26
27

28
     [PROPOSED] ORDER GRANTING MS. HOLMES’ MOTION TO EXCLUDE EXPERT OPINION
     TESTIMONY OF FACT/PERCIPIENT WITNESSES UNDER RULES 401-403 AND 702
     CR-18-00258-EJD
30
             Case 5:18-cr-00258-EJD Document 561-1 Filed 11/20/20 Page 2 of 2




 1          This Cause having come before the Court upon Defendant Elizabeth A. Holmes’ Motion to

 2 Exclude Expert Opinion Testimony of Fact/Percipient Witnesses Under Rules 401-403 and 702. After

 3 due consideration of the filings, the governing law and the argument of the parties:

 4                 IT IS HEREBY ORDERED that Ms. Holmes’ motion is GRANTED.

 5                 IT IS FURTHER ORDERED that the government shall not elicit any expert opinions

 6 from the nine medical professionals disclosed as experts.

 7                 IN THE ALTERNATIVE, IT IS FURTHER ORDERED that the government shall not

 8 elicit testimony or opinions from its witnesses regarding laboratory practices, laboratory testing,

 9 technology, or the accuracy or reliability of Theranos’ tests.
10                 IT IS FURTHER ORDERED that the government shall not elicit testimony or opinions

11 from its witnesses regarding comparisons of Theranos to other laboratories.

12                 IT IS FURTHER ORDERED that the government shall not elicit testimony or opinions

13 from its witnesses regarding individual test results believed to be erroneous.

14                 IT IS FURTHER ORDERED that the government shall not elicit testimony or opinions

15 from its witnesses about ramifications of inaccurate tests.

16

17                 IT IS SO ORDERED.

18

19 Dated: _____________

20

21                                                                       Hon. Edward J. Davila
                                                                         United States District Judge
22

23

24

25

26
27
   [PROPOSED] ORDER GRANTING MS. HOLMES’ MOTION TO EXCLUDE EXPERT OPINION
28 TESTIMONY OF FACT/PERCIPIENT WITNESSES UNDER RULES 401-403 AND 702
   CR-18-00258 EJD

30
